DETAILED ACTION
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2012/0037411, as disclosed in previous OA) in view of Kim et al. (2012/0063108, as disclosed in previous OA) and Li (US 2004/0124511, as disclosed in previous OA).
As for claims 1, 5, 7 and 9, Hsu et al. disclose in Figs. 3A-3G and the related text an apparatus comprising: 
a substrate 33, wherein the substrate comprises: 
one or more dielectric layers 33 forming a substrate;  Application. No. 15/988,9582 Examiner: TRAN 
Docket No. O1.P113137MY-USArt Unit: 2811one or more first conductive contacts 240a/24a on a top (upper) surface of the substrate 33, 
one or more second conductive contacts 34b on a bottom (lower) surface of the substrate 33 opposite of the top surface (FIG. 3G);  

a substrate core 27 within the one or more dielectric layers 33, the plurality of discrete SMD capacitors 22 embedded within the substrate core 27 (fig. 3G), wherein a portion of the substrate core 27 is between individual ones of the plurality of discrete SMD capacitors 22 (fig. 3G), the substrate core 27 having a top surface co-planar with the top surface of the top conductive terminal 220 of each of the plurality of discrete SMD capacitors 22 (fig. 3G);
an insulation material (portions of 33 that form between 22 and 27) between the substrate core 27 and individual ones of the plurality of discrete capacitors 22 (fig. 3G); and 
Hsu et al. do not disclose the top conductive terminal confined to a top of the discrete capacitor and one or more integrated circuit die and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors; and the substrate core comprises a metal

Li teaches in Fig. 3A-3B and the related text one or more integrated circuit die 16 that couple to the first conductive contacts (connectors 28) and a system board 22/34 coupled with the substrate 32, the system board 22/34 further comprising a surface mount capacitor 20 conductively coupled with at least one of the plurality of capacitors 62/64.
Hsu et al., Kim et al. and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al. to include top conductive terminal confined to a top of the discrete capacitor; and a substrate core comprises a metal, as taught by Kim et al. in order to improve the embedded capacitor characteristics (Kim et al. ¶0003) and provide known substrate material (Kim et al. ¶0039) and to include one or more integrated circuit die and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors as taught by Li, in order to operate the packaging device and to provide a stable signal or stable supply of power to the circuitry (¶0016-0018 of Li). 

s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., Kim et al. and Li and further in view of Hayashi et al. (US 6,809,268, as disclosed in previous OA).
As for claims 4 and 11, the combined device disclose substantially the entire claimed invention as applied in claims 1 and 7, except the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces. 
Hayashi et al. disclose the plurality of discrete capacitors 10 arranged with a longer (vertical) edge perpendicular to the top and bottom surfaces (fig. 5d).
Hayashi et al., Hsu et al and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces as taught by Hayashi et al. in the combined device, in order achieved desired capacitor structures. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Kim et al, Li and further in view of Ritter et al. (US 2015/0364254, as disclosed in previous OA).
As for claims 6 and 12, the combined device discloses substantially the entire claimed invention, as applied in claim 1 and 7 except the plurality of discrete capacitor(s) comprises a 0402 package capacitor. 

Ritter et al., Hsu et al. and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 0402 package capacitors as taught by Ritter et al. in the combined device in order to achieve the desired size of the capacitor (Ritter et al. ¶[0093).

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2012/0037411) in view of Kim et al., (US ) Li (US 2004/0124511) and Guzek (US 2011/0156231, as disclosed in previous Office Action).
As for claims 13, 15 and 17, Hsu et al. disclose in Figs. 3A-3G and the related text an apparatus comprising: an integrated circuit package comprises:
a substrate 33, wherein the substrate comprises: 
one or more dielectric layers 33 forming a substrate;  Application. No. 15/988,9582 Examiner: TRAN 
Docket No. O1.P113137MY-USArt Unit: 2811one or more first conductive contacts 240a/24a on a top (upper) surface of the substrate 33, 
one or more second conductive contacts 34b on a bottom (lower) surface of the substrate 33 opposite of the top surface (FIG. 3G);  
a plurality of discrete surface-mount device (SMD) capacitors 22 conductively coupled with one or more of the one or more first conductive contacts 240a/24a and the 
a substrate core 27 within the one or more dielectric layers 33, the plurality of discrete SMD capacitors 22 embedded within the substrate core 27 (fig. 3G), wherein a portion of the substrate core 27 is between individual ones of the plurality of discrete SMD capacitors 22 (fig. 3G), the substrate core 27 having a top surface co-planar with the top surface of the top conductive terminal 220 of each of the plurality of discrete SMD capacitors 22;
an insulation material (portions of 33 that form between 22 and 27) between the substrate core 27 and individual ones of the plurality of discrete capacitors 22 (fig. 3G); and 
Hsu et al. do not disclose Hsu et al. do not disclose the top conductive terminal confined to a top of the discrete capacitor  the substrate core comprises a metal; and a system comprising: a display subsystem; a wireless communication interface; an integrated circuit package, the integrated circuit packaging comprising one or more integrated circuit die(s) and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors.
Kim et al. teach in Figs. 1A-1B and the related text a top conductive terminal 133a confined to a (portion of) top of the discrete capacitor 130 (¶0042); and a substrate core 122a/122b comprises a metal (copper ¶0041).

Li teaches in Fig. 3A-3B and the related text an integrated circuit package comprising one or more integrated circuit die 16 that couple to the first conductive contacts (connectors 28) and a system board 22/34 coupled with the substrate 32, the system board 22/34 further comprising a surface mount capacitor 20 conductively coupled with at least one of the plurality of capacitors 62/64.
Hsu et al., Kim et al., Guzek and Li are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsu et al. to include top conductive terminal confined to a top of the discrete capacitor; and a substrate core comprises a metal, as taught by Kim et al. in order to improve the embedded capacitor characteristics (Kim et al. ¶0003) and provide known substrate material (Kim et al. ¶0039) and to include a system comprising: a display subsystem; a wireless communication interface; and an integrated circuit package, as taught by Guzek et al., in order to operate the device and to include one or more integrated circuit die and a system board coupled with the substrate, the system board further comprising a surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors as taught by Li, in order to operate the . 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Kim et al., Li and Guzek et al. and further in view of Hayashi et al. (US 6,809,268).
As for claim 16, the combined device discloses substantially the entire claimed invention as applied in claim 13, except the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces. 
Hayashi et al. disclose the plurality of discrete capacitors 10 arranged with a longer (vertical) edge perpendicular to the top and bottom surfaces (fig. 5d).
Hayashi et al. and the combined device are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces as taught by Hayashi et al. in the combined device, in order achieved desired capacitor structures. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu eta l. i in view of Kim et al., Guzek et al., Li and Ritter et al. (US 2015/0364254, as disclose in previous Office Action).

Ritter et al. teach in ¶0093 a capacitor comprises a 0402 capacitor.  
Ritter et al., and the combined device are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 0402 package capacitors as taught by Ritter et al. in the combined device in order to achieve the desired size of the capacitor (¶[0093 of Ritter et al.).

Response to Arguments
Applicant's response filed on 11/29/2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 8-11, with respect to the rejection(s) of claim(s) 1, 7 and 13 under 35 U.S.C 103 as being unpatenable over Hsu et al. in view of Kim et al. and Li that fail to teach a plurality of discrete capacitors embedded within a substrate core of a substrate, each of the discrete capacitors having a top conductive terminal confined to a top of the discrete capacitor” have been fully considered and are not persuasive.  

Hsu et al. teach in Figs. 3A-3G a plurality of discrete capacitors 22 embedded within a substrate core 27 of a substrate 27/33. However, Hsu did not disclose each of the discrete capacitors having a top conductive terminal confined to a top of the discrete capacitor.  
Kim et al. teach in Figs. 1a-1b and the related text a capacitor is having a top conductive terminal 133a/133b confined to a top of the discrete capacitor 130 (¶0042). 
It would have been obvious to modify Hsu et al. to include the structure of each discrete capacitor having a top conductive terminal confined to a top of the discrete capacitor as taught by Kim et al. in Hsu et al, in order to improve the embedded capacitor characteristics.
Therefore, Hsu et al. in view of Hsu et al. disclose the claimed limitation.  
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811